—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 11, 2000, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant’s request for a hearing was untimely.
By initial determination dated and mailed September 9, 1999, claimant was informed that he was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct. Claimant *778admitted receiving the determination shortly after it was mailed but did not request a hearing until November 29, 1999. Inasmuch as claimant did not offer a reasonable excuse for failing to request an administrative hearing within the 30-day statutory time period set forth in Labor Law § 620 (1) (a), we find no reason to disturb the decision of the Unemployment Insurance Appeal Board that claimant’s request for a hearing was untimely (see, Matter of Munns [Commissioner of Labor], 271 AD2d 740; Matter of Mostafa [Commissioner of Labor], 265 AD2d 793). Claimant’s assertion that the determination failed to clearly convey information concerning the deadline for filing an appeal has been examined and found to be without merit.
Peters, J. P., Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.